UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2313


DJ DONNELLY,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA CORPORATION; KENNETH D. LEWIS, CEO;
KIMBERLEY VOSHELL, Quality Assurance; FIA CARD SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-00910-HMH)


Submitted:   June 8, 2010                 Decided:   September 3, 2010


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DJ Donnelly, Appellant Pro Se.    Beverly A. Carroll, K&L GATES,
L.L.P., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            DJ      Donnelly     appeals       the     district   court’s      order

accepting     the     recommendation       of    the     magistrate    judge    and

dismissing this action pursuant to Fed. R. Civ. P. 12(b)(6).                     We

have     reviewed     the    record   and       find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Donnelly v. Bank of Am. Corp., No. 8:09-cv-00910-HMH

(D.S.C. Nov. 19, 2009).           We deny the motions for discovery and

dispense     with     oral     argument    because       the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2